Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 09-29-2021 under amendments and Information disclosure Statements (IDS; USPTO 1449) to be considered, which have been placed of record in the file. Claims 1-16 are pending in this action. Claims 17-20 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-29-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 09-29-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended dependent claim 4 to have better presentation of dependent claim. The Amendments are entered as directed to matters of form not affecting the scope of the invention

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Applicant has filed on 09-29-2021 information disclosure statements (IDS; USPTO 1449) to be considered. Examiner has considered and extensively searched the information disclosure statements (IDS; USPTO 1449). The cited prior arts on USPTO 1449 fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
the passive optical element is at least partially transparent, is optically coupled to the display generation element and is held in place by the bracket, the display generation element and the passive optical element collectively  positioned to project an image into an eye of the animal when the head-mountable display device is mounted to the animal and in operation, wherein at least one of the display generation element or the passive optical element is aligned with a line of sight of the animal when the head-mountable display device is mounted to the head of the animal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

10-01-2021